TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00559-CV


Kevin B. King, Appellant

v.

Sherrie M. King, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. FM302425, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Kevin B. King filed a notice of appeal on July 9, 2004.  After receiving the
clerk's record, we extended King's time for filing a brief to October 21, 2004, on the Court's own
motion.  King did not file a brief.  On November 10, 2004, we sent a notice to King that his brief was
overdue and that, unless he submitted a proper motion by November 22, 2004, his appeal would be
dismissed for want of prosecution.
		King has not responded to the Court's notice.  Accordingly, we dismiss the appeal
for want of prosecution.

 
						Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Prosecution
Filed:   January 10, 2005